***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  ROBERT GOODY, ADMINISTRATOR (ESTATE OF
        RICHARD GOODY) v. MICHAEL
             J. BEDARD ET AL.
                 (AC 42259)
                         Alvord, Elgo and Devlin, Js.

                                    Syllabus

The plaintiff administrator of the estate of the decedent sought to recover
    damages from the defendant S for negligence in connection with the
    drug overdose and subsequent death of the decedent at her residence.
    He alleged that, on the day that the decedent overdosed, B, who lived
    with S at her residence, invited the decedent to consume drugs at the
    residence where the decedent became unresponsive and unconscious,
    that the decedent thereafter died and that the decedent’s injuries and
    death were caused by S’s negligence in that she knew or should have
    known that drugs were being used on the premises and she failed, inter
    alia, to take any action to remove the drugs from the premises. S filed
    a motion for summary judgment and an affidavit in support thereof in
    which she averred that she did not invite the decedent to her residence
    and B did not ask her permission to have him there, that she was not
    present at her residence when the decedent was there and that she did
    not learn that he had been there until the day after he had overdosed.
    Thereafter, the trial court granted, over S’s objection, two motions filed
    by the plaintiff for an extension of time to respond to S’s motion for
    summary judgment. Nearly two weeks after the second deadline date
    and four days before the rescheduled date for oral argument on S’s
    motion for summary judgment, the plaintiff filed a third motion for an
    extension of time, which the court did not act on. Thereafter, following
    a hearing, the trial court granted S’s motion for summary judgment and
    rendered judgment thereon, from which the plaintiff appealed to this
    court. Held:
1. The plaintiff’s claim that the trial court abused its discretion in effectively
    denying his third motion for an extension of time to respond to S’s
    motion for summary judgment because additional time for discovery
    was needed to obtain B’s medical records and to perform depositions
    of other witnesses was unavailing; the plaintiff already had been granted
    two prior motions for an extension of time and there were no affidavits
    before the trial court articulating with specificity what additional discov-
    ery might justify a further continuance of the hearing and, potentially,
    the trial, the third motion for an extension of time was filed just four days
    before the rescheduled hearing and there was an absence of information
    verified by affidavit detailing precisely what facts were within the exclu-
    sive knowledge of the person to be deposed.
2. The plaintiff could not prevail on his claim that the trial court improperly
    granted S’s motion for summary judgment, which was based on his
    assertion that that court erred in determining that there was no disputed
    issue of material fact that S did not owe a duty of care to the decedent:
    no genuine issue of material fact existed as to whether S was at her
    residence when the decedent was there, as the only evidence before
    the court on that issue was S’s affidavit in which she averred that she
    was not present when he was there; moreover, contrary to the plaintiff’s
    contention that S had a duty to aid and to protect the decedent because
    she knew or should have known that B possessed drugs and alcohol in
    her residence and that they would cause the decedent harm, on the
    basis of the evidence presented, this court could not conclude that an
    ordinary person in S’s position would anticipate that the decedent would
    ingest drugs in her residence and suffer serious physical injuries that
    would result in his death, and the plaintiff did not allege any recognized
    special relationship of custody or control between the decedent and S
    that would warrant the imposition of a duty; furthermore, the plaintiff’s
    assertion that S owed the decedent a duty of care under the theory of
    premises liability was without merit, as he failed to provide any case
    law to support his contention that B’s possession of drugs and alcohol
    constituted a defect on S’s premises.
       Argued February 18—officially released October 6, 2020

                        Procedural History

   Action to recover damages for, inter alia, the defen-
dants’ alleged negligence, and for other relief, brought
to the Superior Court in the judicial district of New
London, where the named defendant was defaulted for
failure to appear; thereafter, the plaintiff filed a motion
for an extension of time; subsequently, the court,
Swienton, J., granted the motion for summary judgment
filed by the defendant Flori Schmoegner and rendered
judgment thereon, from which the plaintiff appealed to
this court. Affirmed.
  Peter G. Billings, for the appellant (plaintiff).
  Joseph M. Busher, Jr., for the appellee (defendant
Flori Schmoegner).
                          Opinion

   ELGO, J. The plaintiff, Robert Goody, administrator
of the estate of Richard Goody (decedent), appeals from
the summary judgment rendered by the trial court in
favor of the defendant Flori Schmoegner.1 On appeal,
the plaintiff claims that the court erred by (1) effectively
denying his motion for an extension of time to conduct
additional discovery when it rendered summary judg-
ment, and (2) determining that the defendant did not
owe a duty of care to the decedent in rendering sum-
mary judgment. We disagree and, accordingly, affirm
the judgment of the trial court.
   The following facts, viewed in the light most favor-
able to the plaintiff, and procedural history are relevant
to our resolution of this appeal. ‘‘The defendant . . .
owned the residence located at 8 Illinois Court, Oakdale
. . . where she lived with . . . Bedard, her ‘husband,
boyfriend and/or friend.’ . . . On February 9, 2016, the
[decedent] . . . was invited to the premises in order
to consume drugs. . . . Around 7 p.m. on that day, the
[decedent] became unresponsive and could not breathe.
Bedard waited until 8:32 p.m. to seek medical assis-
tance, and, when the emergency medical personnel
arrived at the Illinois Court premises, the [decedent]
was unconscious and unresponsive. He was transported
to the emergency room at Backus Hospital, where he
received Narcan, was placed on life support and
received additional medical treatment. The [decedent]
was then transferred to Yale New Haven Hospital where
he received critical care until his death on February 11,
2016. . . .
   ‘‘In count four [of his complaint] against the defen-
dant . . . the plaintiff alleges that the injuries and
death of [the decedent] were caused by the negligence
of [the defendant] in that she allowed Bedard to live
on the premises, she knew or should have known that
drugs were being used on the premises and failed to
take any action to remove the drugs from the premises.
In addition, she failed to take any action to save the
[decedent], failed to warn or protect his safety, failed to
provide emergency medical personnel with information
regarding the decedent’s activities, and failed to exer-
cise control over the premises.
  ‘‘The defendant . . . has provided an affidavit in sup-
port of her motion for summary judgment which states
that she did not invite [the decedent] to her residence,
that Bedard did not ask permission to have [the dece-
dent] to her home, that she was not at home at any
time [the decedent] was at the premises, and [that] she
did not learn of his presence at her home until February
10, 2016. She was at work while [the decedent] was at
her premises.
 ‘‘On February 21, 2018, the defendant . . . filed her
motion for summary judgment. On June 18, 2018, the
plaintiff filed an ‘initial’ memorandum in opposition to
the defendant’s motion for summary judgment. He has
indicated that he filed for an extension of time in order
to respond to the motion for summary judgment, which
motion was pending before the court. The court docket
indicates that he filed a motion for [an] extension of
time on March 20, 2018, seeking until June 1, 2018, to
respond to the motion for summary judgment, which
motion for [an] extension of time was granted over
objection. . . . On June 14, 2018, the plaintiff filed a
second motion for [an] extension of time, seeking until
September 1, 2018, to respond, which motion was
granted on June 18, 2018. . . .
   ‘‘The plaintiff filed his ‘initial’ response on June 18,
2018. On September 13, 2018, a third motion for [an]
extension of time to respond was filed by the plaintiff,
the defendant filed an objection to the motion, and the
court heard oral argument on the motion for summary
judgment on September 17, 2018.’’ (Citations omitted.)
On October 3, 2018, the trial court granted the defen-
dant’s motion for summary judgment and rendered sum-
mary judgment in her favor. The plaintiff subsequently
filed this appeal.
                             I
   The plaintiff first claims that the court improperly
denied his motion for an extension of time to respond
to the motion for summary judgment. Specifically, he
argues that the court abused its discretion because he
had ‘‘demonstrated a compelling reason why the addi-
tional time was needed to conduct discovery and the
steps [his] counsel had already taken for that purpose.’’
We disagree.
   The following additional facts are relevant to our
resolution of this claim. The plaintiff submitted, and
the court accepted, a scheduling order in which all
dispositive motions were to be filed by March 15, 2018.
Trial was scheduled for November 6, 2018. The defen-
dant filed her motion for summary judgment on Febru-
ary 21, 2018. On March 20, 2018, the plaintiff filed a
motion for an extension of time—to June 1, 2018—to
respond to the defendant’s motion for summary judg-
ment. Over objection by the defendant, the court
granted the plaintiff’s motion. On June 14, 2018, two
weeks after his requested deadline date, the plaintiff
filed a second motion for an extension of time
requesting that the deadline to respond again be
extended, to September 1, 2018. That motion also was
granted by the court. On June 18, 2018, the plaintiff
filed an initial response to the defendant’s motion for
summary judgment. On September 13, 2018, nearly two
weeks after his second deadline date and four days
before the rescheduled date for oral argument on the
motion for summary judgment, the plaintiff filed his
third motion for an extension of time. The defendant
filed an objection. Oral argument on the motion for
summary judgment went forward as scheduled on Sep-
tember 17, 2018, at which time the plaintiff stated that
he needed more time to conduct discovery. The trial
court issued its memorandum of decision on October
3, 2018, granting the defendant’s motion for summary
judgment and did not act on the plaintiff’s third motion
for an extension of time.
   We begin by setting forth the applicable standard of
review. Practice Book § 17-45 provides in relevant part:
‘‘(a) A motion for summary judgment shall be supported
by appropriate documents, including but not limited to
affidavits, certified transcripts of testimony under oath,
disclosures, written admissions and other supporting
documents. (b) Unless otherwise ordered by the judicial
authority, any adverse party shall file and serve a
response to the motion for summary judgment within
forty-five days of the filing of the motion, including
opposing affidavits and other available documentary
evidence. . . .’’ Practice Book § 17-47 provides:
‘‘Should it appear from the affidavits of a party opposing
the motion that such party cannot, for reasons stated,
present facts essential to justify opposition, the judicial
authority may deny the motion for judgment or may
order a continuance to permit affidavits to be obtained
or discovery to be had or may make such other order
as is just.’’ ‘‘A trial court’s adjudication of a motion
for a continuance pursuant to Practice Book § 17-47
is reviewed for an abuse of discretion.’’ Chase Home
Finance, LLC v. Scroggin, 194 Conn. App. 843, 860,
222 A.3d 1025 (2019). ‘‘Under the abuse of discretion
standard for review, [an appellate court] will make
every reasonable presumption in favor of upholding the
trial court’s ruling and only upset it for a manifest abuse
of discretion.’’ (Internal quotation marks omitted.)
Perez v. D & L Tractor Trailer School, 117 Conn. App.
680, 701–702, 981 A.2d 497 (2009), cert. denied, 294
Conn. 923, 985 A.2d 1062 (2010).
   On appeal, the plaintiff argues that the court abused
its discretion in denying his third motion for an exten-
sion of time because additional time was needed to
obtain documents and to perform depositions to contra-
dict the defendant’s affidavit and to respond to her
motion for summary judgment. The plaintiff claims that
those documents, specifically Bedard’s medical records
and depositions of other witnesses, would demonstrate
that the defendant was aware of Bedard’s ‘‘numerous
stints in drug and alcohol rehabilitation’’ and that the
defendant ‘‘could have [been] present’’ at the time of
the decedent’s death.
   As we discuss in part II of this opinion, however, the
plaintiff has not demonstrated how mere knowledge of
Bedard’s drug addiction would have created an issue
of material fact with respect to the defendant’s duty to
the decedent. In addition, the plaintiff made reference
in his motion to unnamed witnesses with nothing more
specific than the claim that they were ‘‘further witnesses
to the events at issue . . . .’’ In his brief before this
court, the plaintiff insinuates that the deposition testi-
mony of those further witnesses would support his con-
tention that the defendant could have been present at
the time of the decedent’s death. Although the plaintiff
did not provide to the court the affidavits required pur-
suant to Practice Book § 17-47, the court specifically
asked how this additional discovery sought by the plain-
tiff would have any bearing on the issues presented in
the defendant’s motion for summary judgment.2 The
plaintiff responded, in reference to Bedard’s medical
records, that they would show the defendant to be
‘‘uncredible’’ with respect to her denial that Bedard
consistently abused substances in her home.
   As the court emphasized in its memorandum of deci-
sion, the plaintiff had already been granted two prior
motions for extensions of time. The plaintiff’s third
motion for an extension of time, which was filed just
four days before the rescheduled hearing on the sum-
mary judgment motion, requested that the deadline to
respond be moved to October 21, 2018, just over two
weeks before the jury trial was scheduled to begin on
November 6, 2018. After hearing from the parties, the
court indicated that it would review the motions and
issue its decision. It is in this context that we emphasize
that proper affidavits with the required showing of ‘‘pre-
cisely what facts are within the exclusive knowledge
of the [party to be deposed]’’ are not merely procedural
rules. (Internal quotation marks omitted.) Weissman v.
Koskoff, Koskoff & Bieder, P.C., 136 Conn. App. 557,
559, 46 A.3d 943 (2012). They form the basis on which
a court can rely and make an informed determination as
to whether the information potentially to be discovered
justifies the requested continuance. Moreover, in con-
sidering whether the court abused its discretion, we
observe that ‘‘[m]atters involving judicial economy,
docket management [and control of] courtroom pro-
ceedings . . . are particularly within the province of a
trial court.’’ (Internal quotation marks omitted.) Sowell
v. DiCara, 161 Conn. App. 102, 132, 127 A.3d 356, cert.
denied, 320 Conn. 909, 128 A.3d 953 (2015). Here, the
court had before it the representations of counsel and
no affidavits articulating with any specificity what addi-
tional discovery might justify a continuance of the hear-
ing on the motion for summary judgment and, poten-
tially, the trial. Given the timing of the third motion for
an extension of time and, in the absence of information
verified by affidavit detailing ‘‘precisely what facts are
within the exclusive knowledge of the [party to be
deposed]’’; (internal quotation marks omitted) Weiss-
man v. Koskoff, Koskoff & Bieder, P.C., supra, 559; we
cannot conclude that the court abused its discretion
in failing to grant the plaintiff’s third motion for an
extension of time.
                            II
  The plaintiff next claims that the court improperly
granted the defendant’s motion for summary judgment.
Specifically, he argues that the defendant failed to dem-
onstrate, and the court improperly determined, that
there ‘‘were no material facts in dispute that would
give rise to the existence of a legal duty owed by the
defendant . . . .’’ We disagree.
   The following legal principles govern our review of
this claim. ‘‘The standard governing our review of a
trial court’s decision to grant a motion for summary
judgment is well established. Practice Book § 17-49 pro-
vides that summary judgment shall be rendered forth-
with if the pleadings, affidavits and any other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. A party moving for sum-
mary judgment is held to a strict standard. . . . To
satisfy his burden the movant must make a showing
that it is quite clear what the truth is, and that excludes
any real doubt as to the existence of any genuine issue
of material fact. . . . As the burden of proof is on the
movant, the evidence must be viewed in the light most
favorable to the opponent. . . . When documents sub-
mitted in support of a motion for summary judgment
fail to establish that there is no genuine issue of material
fact, the nonmoving party has no obligation to submit
documents establishing the existence of such an issue.
. . . Once the moving party has met its burden, how-
ever, the opposing party must present evidence that
demonstrates the existence of some disputed factual
issue. . . . It is not enough, however, for the opposing
party merely to assert the existence of such a disputed
issue. Mere assertions of fact . . . are insufficient to
establish the existence of a material fact and, therefore,
cannot refute evidence properly presented to the court
under Practice Book § [17-45]. . . . Our review of the
trial court’s decision to grant [a] motion for summary
judgment is plenary.’’ (Internal quotation marks omit-
ted.) Cyr v. VKB, LLC, 194 Conn. App. 871, 877, 222
A.3d 965 (2019).
   ‘‘The essential elements of a cause of action in negli-
gence are well established: duty; breach of that duty;
causation; and actual injury. . . . Contained within the
first element, duty, there are two distinct considera-
tions. . . . First, it is necessary to determine the exis-
tence of a duty, and [second], if one is found, it is
necessary to evaluate the scope of that duty. . . . The
issue of whether a duty exists is a question of law . . .
which is subject to plenary review.’’ (Internal quotation
marks omitted.) Vermont Mutual Ins. Co. v. Fern, 165
Conn. App. 665, 671, 140 A.3d 278 (2016).
   ‘‘Issues of negligence are ordinarily not susceptible
of summary adjudication but should be resolved by trial
in the ordinary manner. . . . Nevertheless, [t]he issue
of whether a defendant owes a duty of care is an appro-
priate matter for summary judgment because the ques-
tion is one of law.’’ (Citation omitted; internal quotation
marks omitted.) Streifel v. Bulkley, 195 Conn. App. 294,
304, 224 A.3d 539, cert. denied, 335 Conn. 911, 228 A.3d
375 (2020).
   ‘‘Duty is a legal conclusion about relationships
between individuals, made after the fact, and [is] imper-
ative to a negligence cause of action. . . . Thus, [t]here
can be no actionable negligence . . . unless there
exists a cognizable duty of care. . . . [T]he test for the
existence of a legal duty of care entails (1) a determina-
tion of whether an ordinary person in the defendant’s
position, knowing what the defendant knew or should
have known, would anticipate that harm of the general
nature of that suffered was likely to result, and (2) a
determination, on the basis of a public policy analysis,
of whether the defendant’s responsibility for its negli-
gent conduct should extend to the particular conse-
quences or particular plaintiff in the case.’’ (Citations
omitted; internal quotation marks omitted.) Ryan
Transportation, Inc. v. M & G Associates, 266 Conn.
520, 525–26, 832 A.2d 1180 (2003).
   On appeal, the plaintiff claims that the court improp-
erly rendered summary judgment when it determined
that there was no dispute as to any material fact. The
plaintiff, however, does not specify or discuss which
material facts were still in dispute. The first part of the
plaintiff’s brief, addressing the motion for an extension
of time, claims that he needed more time to complete
discovery so as to demonstrate that the defendant was
aware of Bedard’s issues with drugs and alcohol and
that she was present at her home when the decedent
was there. The plaintiff claims that ‘‘[t]he trial court
relied on a self-serving affidavit from the defendant
. . . which was inconsistent with the deposition testi-
mony of . . . Bedard and neglected to consider the
complaint in its entirety.’’ He does not, however, expand
on this claim. We note that the defendant submitted an
affidavit to the trial court, attached to her memorandum
of law in support of her motion for summary judgment,
in which she averred that she was not present at her
home on February 9, 2016, when the decedent was there
and that she did not learn that the decedent had been
at her home until the next day. As the nonmoving party,
the burden shifted to the plaintiff to dispute this fact.
See Cyr v. VKB, LLC, supra, 194 Conn. App. 877; Streifel
v. Bulkley, supra, 195 Conn. App. 300 (‘‘The movant has
the burden of showing the nonexistence of such issues
but the evidence thus presented, if otherwise sufficient,
is not rebutted by the bald statement that an issue of
fact does exist. . . . To oppose a motion for summary
judgment successfully, the nonmovant must recite spe-
cific facts . . . which contradict those stated in the
movant’s affidavits and documents.’’ (Internal quotation
marks omitted.)). The plaintiff did not present any evi-
dence to the court that the defendant was home when
the decedent was present. As such, the only evidence
before the court to consider regarding whether the
defendant was home was the defendant’s affidavit. The
court, therefore, properly determined that no dispute
of material fact existed on that issue.
   The plaintiff further argues that the court improperly
rendered summary judgment because the defendant
knew or should have known that Bedard possessed
drugs and alcohol in her home and that she failed to
take any action to remove them or to protect the dece-
dent when she knew or should have known that they
would cause harm to persons, namely, the decedent.
The plaintiff asserts that the court failed to consider a
number of allegations in his complaint, namely, ‘‘that
the defendant . . . ‘failed to take any action to save
the . . . decedent, failed to warn or protect his safety,
failed to provide emergency medical personnel with
information regarding the decedent’s activities, and
failed to exercise control over the premises.’ ’’3 (Empha-
sis omitted.) We disagree.
   The court first analyzed the plaintiff’s claims under
the general negligence standard. The court explained
that ‘‘[t]he consequences surrounding [the decedent’s]
death are too remote to be reasonably foreseeable to
the defendant . . . .’’ Next, the court discussed the
public policy considerations relevant to determining
whether a duty existed. The court explained that ‘‘[there
is a] general prohibition against imposing upon an indi-
vidual a duty to control the conduct of a third party.
. . . [Under the policy analysis] there generally is no
duty that obligates one party to aid or to protect
another. One exception to this general rule arises when
a definite relationship between the parties is of such a
character that public policy justifies the imposition of
a duty to aid or protect another.’’ (Citation omitted;
internal quotation marks omitted.) The court thereafter
explained that, even ‘‘[i]f the court accepts as fact, [the
allegation] that Bedard was the ‘husband, boyfriend
and/or friend’ of the defendant,’’ there is no basis for
finding that this relationship gives rise to a duty to aid
or to protect a third party.
   The court subsequently analyzed the plaintiff’s claims
using a premises liability standard. The court stated
that ‘‘in order for the plaintiff to succeed on such a
theory, he must show that [the defendant] owed [the
decedent] a duty to warn [the decedent] of the presence
of dangerous and intoxicating drugs on the premises.’’
The court then explained that the revised complaint
alleged that the decedent was invited by Bedard to
the premises in order to consume drugs and that the
decedent’s voluntary consumption of drugs, ‘‘if it can
be proven that [the decedent’s] death was the result of
drugs consumed on the [defendant’s] premises, was the
cause of his own death.’’
  The plaintiff alleged that the defendant knew or
should have known that Bedard possessed drugs and
alcohol in her home and that she therefore had a duty
to aid or to protect the decedent. He did not produce any
evidence, in the form of exhibits or counteraffidavits,
to support the allegation that the defendant was aware
that drugs were in her home. Also, the plaintiff did
not present any evidence, beyond mere speculation, to
support the contention that the defendant should have
known that Bedard possessed drugs and alcohol in her
home. Instead, the court was presented with undisputed
evidence that the defendant did not invite the decedent
to her home, that she did not give permission for Bedard
to invite the decedent into her home, and that she was
not aware the decedent was in her home until the fol-
lowing day. On the basis of what was presented to the
court regarding what the defendant knew or should
have known, we cannot conclude that an ordinary per-
son in her position would anticipate that the decedent
would ingest drugs in her home and suffer serious physi-
cal injuries that would result in his death. See Sic v.
Nunan, 307 Conn. 399, 409, 54 A.3d 553 (2012) (‘‘[W]hat
is relevant . . . is the . . . attenuation between [the
defendant’s] conduct, on the one hand, and the conse-
quences to and the identity of the plaintiff, on the other
hand. . . . [D]ue care does not require that one guard
against eventualities which at best are too remote to
be reasonably foreseeable.’’ (Citation omitted; internal
quotation marks omitted.)).
  As the trial court explained, there is generally no duty
to aid or to protect another person in the absence of
a special relationship of custody or control between
the parties that would warrant the imposition of such
a duty. See Demond v. Project Service, LLC, 331 Conn.
816, 836, 208 A.3d 626 (2019). The plaintiff has not
specifically alleged any recognized special relationship
between the parties that would warrant the imposition
of a duty.
    The plaintiff did allege in his complaint that the defen-
dant was the owner of the home where Bedard lived
and that she, therefore, owed the decedent a duty of
care under the theory of premises liability, in that, as
the owner of the house, she had a duty to warn the
decedent of the presence of intoxicating substances.
‘‘To hold the defendant liable for her personal injuries
. . . the plaintiff must prove (1) the existence of a
defect, (2) that the defendant knew or in the exercise
of reasonable care should have known about the defect
and (3) that such defect had existed for such a length
of time that the [defendant] should, in the exercise of
reasonable care, have discovered it in time to remedy
it.’’ (Internal quotation marks omitted.) Bisson v. Wal-
Mart Stores, Inc., 184 Conn. App. 619, 628, 195 A.3d
707 (2018). Here, the plaintiff’s claim cannot succeed
because the alleged ‘‘defect’’ in the premises was
another party’s conduct, in that Bedard possessed drugs
and alcohol and provided them to the decedent. The
plaintiff has not provided any case law to support the
contention that a codefendant’s possession of drugs
and alcohol constitutes a defect on her premises.
   On the basis of the foregoing, we conclude that the
trial court properly rendered summary judgment in
favor of the defendant.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff also brought this action against Michael J. Bedard. The
plaintiff alleged that Bedard was living with Schmoegner at her home when
Bedard invited the decedent to Schmoegner’s home for the purpose of
consuming drugs, which is where the decedent overdosed. Bedard was
served with notice of the action on May 2, 2017. After failing to file an
appearance, Bedard was defaulted for failure to appear pursuant to Practice
Book § 17-20. Because the plaintiff has not filed a motion for judgment, no
judgment has been entered as to Bedard, and, as such, the counts against
him remain pending in the trial court. For clarity, in this opinion, we refer
to Schmoegner as the defendant and to Bedard by name.
   Although the action is still pending as to Bedard, this court has the
jurisdiction to decide the plaintiff’s appeal. Our jurisdiction is limited to
appeals taken from final judgments, unless otherwise provided by law. See
Practice Book § 61-1. ‘‘Our rules of practice . . . set forth certain circum-
stances under which a party may appeal from a judgment disposing of less
than all of the counts of a complaint. Thus, a party may appeal if the partial
judgment disposes of all causes of action against a particular party or parties;
see Practice Book § 61-3 . . . .’’ (Internal quotation marks omitted.) Kraus-
man v. Liberty Mutual Ins. Co., 195 Conn. App. 682, 687–88, 227 A.3d 91
(2020). Because all counts of the complaint pertaining to the defendant have
been disposed of, we have jurisdiction to hear the plaintiff’s appeal.
   2
     As additional grounds for affirming the trial court, the defendant notes
that the plaintiff’s third motion for an extension of time failed to comply
with Practice Book § 17-47, which requires affidavits that show ‘‘precisely
what facts are within the exclusive knowledge of the [party to be deposed]
and what steps [the plaintiff] has taken to attempt to acquire these facts.’’
(Internal quotation marks omitted.) Weissman v. Koskoff, Koskoff & Bieder,
P.C., 136 Conn. App. 557, 559, 46 A.3d 943 (2012). In response, the plaintiff
is dismissive of that claim and suggests this failure is merely procedural.
To the contrary, this court recently reaffirmed the principle that a party’s
failure to comply with the requirements of § 17-47 is ‘‘fatal to [the] claim
that [a] trial court abused its discretion’’ in refusing to grant a motion for
continuance to accommodate discovery in response to summary judgment
motions. (Internal quotation marks omitted.) Chase Home Finance, LLC v.
Scroggin, supra, 194 Conn. App. 861.
   3
     The plaintiff alleged in his complaint and now argues on appeal that the
defendant failed to aid or to provide emergency medical care to the decedent.
First, we reiterate that the defendant submitted an affidavit to the court in
which she averred that she was not home when the decedent was present, she
did not invite the decedent to her home, she did not give Bedard permission
to invite the decedent to her home, she did not know that Bedard had invited
the decedent to her home, and she was not aware that the decedent had
been at her home on February 9, 2016, until the following day. The plaintiff
did not produce any evidence to rebut the assertions in the defendant’s
affidavit. The plaintiff, therefore, could not succeed on his claims that the
defendant failed to provide emergency medical care to the decedent or to
take any action to save the decedent’s life because the only evidence pre-
sented to the court established that she was not present at her home while
the decedent was there and, thus, could not have taken any action to aid
the decedent.